Citation Nr: 1232646	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  08-09 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU). 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972.  The Veteran also has verified service in the Air Force National Guard from December 1981 to December 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

In January 2010, the Veteran testified at a hearing before the undersigned Veterans' Law Judge (VLJ) held at the Albuquerque RO.

In March 2010 and December 2010, the Board remanded this matter to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further evidentiary development. 


FINDING OF FACT

The Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16(a) (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims that he is unable to obtain or maintain substantially gainful employment due to the cumulative effects of his service-connected disabilities.  He currently holds the following service-connected disability ratings: PTSD, rated as 70 percent disabling since October 15, 2004; residuals of left (minor) shoulder injury, rated as 10 percent disabling from October 15, 2004 to August 1, 2010 and 20 percent disabling since August 2, 2010; residuals of left hip injury, rated as 10 percent disabling from October 15, 2004 to August 1, 2010 and 20 percent disabling since August 2, 2010; and lumbosacral degeneration, rated as 10 percent disabling from August 2, 2010 to December 28, 2010, and 20 percent disabling since December 29, 2010.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Here, the Veteran has a combined 80 percent service-connected disability rating effective October 15, 2004, and a 90 percent combined service-connected disability rating effective December 29, 2010.  As such, the Veteran is eligible for consideration of a TDIU rating under 38 C.F.R. § 4.16(a).

In evaluating entitlement to TDIU, factors to be considered will include the veteran's employment history, educational attainment and vocational experience, but marginal employment is not to be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.

Entitlement to TDIU is predicated upon an inability to secure and follow "substantially gainful employment."  38 C.F.R. § 4.16(a).  For purposes of 38 C.F.R. § 4.16(a) , marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.  Consideration shall be given in all claims to the nature of the employment and the reasons for termination.  Id.

In Faust v. West, 13 Vet. App. 342, 355-56 (2000), the United States Court of Appeals for Veterans Claims (Court) held that "substantially gainful employment" for TDIU purposes is met where the annual earned income exceeds the poverty threshold for "one person," irrespective of the number of hours or days actually worked and without regard to any prior income history.

In Moore v. Derwinski, 1 Vet. App. 356, 359   (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

However, in order to be granted TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 


The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.

Historically, the Veteran had military occupational specialties as a parachute rigger and life support technician.  He has post military occupational experience as a warehouse relief manager, film projectionist, theatre manager, census taker, casino driver, auto rental driver and usher.  He also worked with an electronic data group.  He has completed a high school education.

The record does not reflect the full extent of the Veteran's employment picture since the inception of the appeal, including the amount of income earned.  Unfortunately, the Veteran has not met his duty to VA in submitting a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability).  See Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (claimant cannot wait passively for VA assistance in circumstances where claimant may or should have information in obtaining the putative evidence).

However, the Board must take into account the fact that the Veteran is service-connected for psychiatric impairment rated as 70 percent disabling.  It has been noted that a PTSD symptom includes inattentiveness to daily tasks.

A review of the record reveals that the Veteran reports last working full-time in 2004.  Since then, he has worked part-time employment with a car rental agency for the last several years.  A February 2009 VA clinical record included the Veteran's report of missing work due to medication taken for service-connected PTSD.  A July 2009 VA clinical record included the Veteran's description of losing his job and returning to work on a per diem basis.  At his Board hearing in January 2010, the Veteran described working "once in a blue moon" when being called by the car rental company.  A May 2010 VA clinical record includes the Veteran's description of being retired.  On VA examination in August 2010, the Veteran described missing 26 weeks of employment in the last year.  On VA PTSD examination in January 2011, the Veteran described working 1 to 2 days per week or less.

The Board has no reason to doubt on this record that the Veteran's employment during the appeal period has been sporadic and does not meet the criteria for being "substantially gainful employment" given the relative minimal employment qualifications needed to drive a car (with likely corresponding low wages) and the number of hours actually worked by the Veteran.

Thus, the question on appeal concerns whether the Veteran's service-connected disabilities, either singly or combined, have been responsible for him being unable to obtain and maintain substantially gainful employment.

With respect to the Veteran's PTSD disability, a January 2008 VA Compensation and Pension examination report was significant for the Veteran having a constricted affect consistent with a depressed mood.  The Veteran described startle symptoms, and multiple nightmares per month.  The Veteran indicated that he occasionally went to movies with his grand-niece, but that he and his wife did not go out much anymore.  The Veteran reported a strong temper, with angry outbursts, but denied any history of physical acting out, aggressiveness or physical abuse.  He also described significant problems with sleep and very little social life.  He liked to be by himself and only occasionally got together with couples friends at someone's home in order to accommodate his wife.  The examiner found the Veteran was able to function adequately in terms of educational and occupational advancement.  The Veteran was reported to have current Global Assessment of Functioning (GAF) score of 45, with a high of 55 in the past year. 

Notably, a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Id.

Thereafter, VA treatment records from 2008 to 2009 show continued treatment for the Veteran's PTSD.  A July 2008 VA treatment record showed the Veteran had a casual appearance, and was depressed and anxious, with a constricted affect.  His thought process was linear and insight and judgment were fair.  There was no homicidal or suicidal ideation.  He reported isolation and a depressed mood.  His GAF score was 45.  A February 2009 VA treatment record showed the Veteran suffering from a depressed mood, nightmares and hypervigilance.  There was noted a brief period of suicidal ideation from the previous August.  The Veteran had good eye contact and was alert, oriented and cooperative.  His GAF score was listed as 50.

The record includes a June 2009 letter from the Veteran's treating physician to the Veteran, summarizing the current severity of PTSD which states as follows:

YOU ARE A PATIENT AT THE NEW MEXICO VA PTSD CLINIC.  YOUR DIAGNOSIS IS PTSD 309.81.  YOU HAVE FULL SPECTRUM PTSD SYMPTOMS AS WELL AS DEPRESSIVE SYMPTOMS WHICH ARE SECONDARY TO YOUR PTSD.  YOU LOST YOUR JOB BECAUSE OF AN INCREASE IN SEVERITY OF PTSD SYMPTOMS, AND YOU ARE UNABLE TO WORK BECAUSE OF SYMPTOM SEVERITY.  A DETAILED ACCOUNT OF YOUR TREATMENT IS AVAILABLE IN YOUR ELECTRONIC MEDICAL RECORD AT THE VA.  YOU HAVE BEEN SEEN ON NUMEROUS OCCASIONS BECAUSE OF SUICIDAL IDEATION.

Additionally, a January 2010 letter from the Veteran's treating physician to the Veteran states as follows:

YOU ARE IN TREATMENT AT THE ALBUQUERQUE VA PTSD CLINIC.  YOUR DIAGNOSIS IS PTSD 309.81.  YOU RECEIVE INDIVIDUAL PSYCHOTHERAPY, FAMILY THERAPY, AND MEDICATION MANAGEMENT FOR PTSD.  YOUR SYMPTOMS HAVE WORSENED.  NOTABLY, YOU HAVE REQUIRED A HIGHER FREQUENCY OF VISITS AND MORE INTENSIVE TREATMENT DUE TO AN INCREASE IN INTRUSIVE REEXPERIENCING SYMPTOMS WITH FLASHBACKS, AND CONSEQUENT DEPRESSION WITH SIGNIFICANT SUICIDIALITY.  YOU HAVE BEEN INATTENTIVE TO DAILY TASKS, TO GROOMING, AND YOU HAVE HAD MORE DEPRESSIVE RUMINATIONS WITH FEELINGS OF HELPLESSNESS, HOPELESSNESS, AND INTRUSIVE WAR MEMORIES.  THE PTSD CLINIC HAS HAD TO DRAW UP A SUICIDE PREVENTION CONTRACT WITH YOU TO PROTECT YOUR SAFETY BECAUSE A DETERIORATION IN YOUR CONDITION AND AN INCREASE IN BOTH PTSD AND SECONDARY DEPRESSIVE SYMPTOMS, YOUR CURRENT GAF=35.

In January 2011, the Veteran underwent VA PTSD examination with benefit of review of the claims folder.  Following interview and examination, the examiner provided a diagnosis of PTSD and assigned a GAF score of 50.  The examiner then provided an extensive discussion regarding the Veteran's occupational and social functioning and, ultimately, provided the following opinion:

Taken together, it is this writer's opinion that the [V]eteran is currently experiencing psychological distress (and that he may have endorsed a greater severity of symptoms during this examination), distress that appears to have caused problems with his current less than part-time job.  It is this writer's opinion that the [V]eteran would not be able to maintain full-time employment at this time because of his symptoms (i.e. reported intrusive thoughts and suicidal ideation), but with continued regular psychotherapy in addition to psychiatric medication management, the [V]eteran might be able to maintain his current level of employment (which is less than part-time) though this statement is purely speculative as this writer cannot predict the future nor ensure that the [V]eteran would benefit from psychotherapy.  The [V]eteran endorsed during this examination that he benefitted from psychotherapy with [C.K.], but they have not had an individual or group session since June 2010.  Discontinuation of psychotherapy can lead to a relapse of psychological symptoms.  Overall, it is this writer's opinion that it is at least as likely as not that the [V]eteran is unable to obtain or maintain substantially gainful employment in a full-time venue at this time.

With respect to the service-connected left shoulder, left hip and low back disabilities, an April 2006 private medical record noted the Veteran's report of quite severe pain with left shoulder abduction.  Examination was significant for positive Jobe's, Hawkins' and Neers' tests.  An assessment of recurrent left shoulder subacromial bursitis with possible subacromial impingement was provided.

On VA C&P examination in August 2010, the Veteran presented using a cane to place weight on the right side of his body.  He walked slowly with small steps.  He reported that prolonged sitting caused left buttock pain.  Examination of the left shoulder was significant for evidence of deformity, give-way, instability, pain, stiffness, weakness, incoordination and decreased speed of joint motion.  On range of motion testing, the Veteran's abduction was limited to 40 degrees with pain throughout motion.  Flexion was limited to 45 degrees.  A magnetic resonance imaging (MRI) scan, taken in May 2009, was interpreted as showing articulating surface partial tear of the supraspinatous portion of the rotator cuff, narrowing of the coracoacromial arch, and mild arthritic changes of the acromioclavicular joint.  

Examination of the left hip was significant for evidence of give-way, instability, pain, stiffness, weakness, and decreased speed of joint motion.  The left hip demonstrated limitation of motion with pain.

Examination of the low back was significant for limitation of motion with pain as well as complaint of sciatic-type pain.

VA examination in December 2010 included additional findings of weakness with paresthesias of the Veteran's lower extremities.  There was active left shoulder motion at 60 degrees which decreased to 45 degrees with pain upon repetitive testing.  Left shoulder abduction decreased from 50 degrees to 40 degrees with pain on repetitive testing.  The thoracolumbar spine demonstrated flexion to 45 degrees with pain beginning at 25 degrees.  Motor examination revealed 4/5 strength in hip flexion and extension.

Notably, the Veteran's 80 percent combined service-connected rating since 2004 demonstrates limited residual industrial capability.  The medical record clearly demonstrates significant limitation of left shoulder motion worsened with use, painful left hip motion with increased pain upon prolonged sitting, and limited motion of the thoracolumbar spine with radicular pain.  The effects of these disabilities would preclude an occupation involving manual labor, and would interfere with a sedentary occupation due to increased pain with prolonged sitting.

With respect to the Veteran's PTSD, the record includes opinions from the Veteran's treating PTSD physician in 2009, as well as the January 2011 VA C&P examiner, that the Veteran's PTSD has rendered him unable to obtain and maintain substantially gainful employment.  Notably, the January 2011 VA C&P examiner provided a GAF score of 50 which is slightly higher than the GAF score of 45 first provided in July 2008, and slightly lower than the GAF score of 55 provided for the year prior to July 2008.

Addressing this matter in a practical manner, and considering the combination of both psychiatric and orthopedic impairments of service-connected origin, the Board resolves reasonable doubt in favor of the Veteran by finding that the Veteran's service-connected disabilities of PTSD, left shoulder disability, left hip disability and low back disability have rendered him unable to obtain and maintain substantially gainful employment for the entire appeal period.  The appeal, therefore, is granted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  As the Board's decision is fully favorable on the issue of entitlement to TDIU, the Board need not discuss any potential notice or assistance errors.



ORDER

The claim of entitlement to TDIU is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


